                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   GERRIE DEKKER, et al.,
                                  11                   Plaintiffs,                            No. C 19-07918 WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13   VIVINT SOLAR, INC., et al.,                            ORDER RE ARBITRATION AND
                                                                                              MOTION TO DISMISS
                                  14                   Defendants.

                                  15

                                  16                                          INTRODUCTION

                                  17         In this unfair business practices suit, defendant solar panel installer moves to compel

                                  18   arbitration, or in the alternative, dismiss the complaint. Because the arbitration agreement
                                  19   clearly delegates the question of arbitrability to the arbitrator, for plaintiffs who agreed to,

                                  20   ARBITRATION IS COMPELLED. The motion to dismiss against the remaining two named

                                  21   plaintiffs is GRANTED IN PART AND DENIED IN PART.

                                  22                                            STATEMENT

                                  23         Defendants Vivint Solar, Inc., Vivint Solar Holdings, Inc., Vivint Solar Developer, LLC,

                                  24   and Vivint Solar Provider, LLC (all “Vivint”) install solar panels on customers’ roofs and, at

                                  25   least as advertised, sell them the low cost, clean energy produced (Compl., Dkt. No. 1, at ¶ 3).

                                  26   Vivint’s unit of sale is the residential “power purchase agreement,” under which Vivint agrees
                                  27   to install and maintain the solar system on a customer’s roof (id. at ¶ 4).

                                  28
                                   1        Plaintiffs’ complaint, though, alleges a host of systematic misconduct. Instead of

                                   2   agreeing to purchase only power used, customers apparently agreed to purchase all power

                                   3   generated by the system — leading to higher bills. And, customers must still pay the average

                                   4   expected energy generation rate even while the system is offline or broken (id. at ¶ 5).

                                   5        Moreover, the agreement imposes a 20-year term which limits customers’ ability to sell

                                   6   their homes. The new buyer must either agree to assume the remainder of the power-purchase

                                   7   agreement term, or the customer must purchase the entire solar system. Plaintiffs contend

                                   8   these buy-out provisions, along with Vivint’s other prepayment prices and default payments,

                                   9   constitute unlawful liquidated damages provisions (id. at ¶¶ 4, 6–9).

                                  10        To attract and bind customers to these power-purchase agreements, Vivint employs

                                  11   aggressive door-to-door salespeople to proclaim the convenience and low cost of the solar

                                  12   installation, and ease of transfer if a customer sells their home. But, Vivint’s salesforce
Northern District of California
 United States District Court




                                  13   deliberately targets vulnerable consumers, the elderly, active-duty military personnel, low-

                                  14   income and at risk-borrowers, and non-native English speakers. Thus, Vivint allegedly

                                  15   peddles its deceptively dangerous power-purchase agreement to those who don’t really

                                  16   understand and cannot actually afford its consequences (id. at ¶¶ 2–3).

                                  17        Plaintiffs are California residents ensnared by Vivint. Gerrie Dekker signed a power-

                                  18   purchase agreement in 2012 but discovered in 2017 that Vivint had been charging her for a

                                  19   system offline for nearly two years (id. at ¶ 15). Karen Barajas’s terminally ill father,

                                  20   Thompson Bryson, signed up for Vivint’s solar system. Following his death, Vivint threatened

                                  21   to put a lien on her father’s home unless she bought out the system (id. at ¶ 16). Marlene

                                  22   Rogers has been unable to sell her home because of Vivint’s restrictions (id. at ¶ 17). Vivint

                                  23   demanded exorbitant early termination fees from Daniel Thompson, Jae Chong, Marci Hulsey,

                                  24   Cindy Piini, and Genie Hilliard, each who had become dissatisfied with Vivint’s solar service

                                  25   (id. at ¶ 18–21, 23). Phyllis Runyon discovered Vivint had deliberately installed more solar

                                  26   panels than she needed on her roof so they could make her buy more power (id. at ¶ 22). And,

                                  27   Juan Bautista, a native Spanish speaker with virtually no English proficiency, was sold a

                                  28   system by a Spanish speaking salesperson who made him sign an English contract but never
                                                                                       2
                                   1   gave him a translated copy. In 2018, Vivint sent Mr. Bautista a $2,000 bill that ballooned to

                                   2   $18,000 thirty days later (id. at ¶ 24).

                                   3         Plaintiffs filed this putative class action in December 2019, seeking relief from Vivint’s

                                   4   (alleged) unlawful liquidated damages provision and accompanying violations of California’s

                                   5   Consumer Legal Remedies Act and Unfair Competition Law. Mr. Bautista also seeks relief

                                   6   under the California Translation Act. But Vivint’s power-purchase agreement, for most

                                   7   plaintiffs, included an arbitration agreement which governs:

                                   8                 [A]ll disputes, claims and controversies arising out of or relating to (i) any aspect
                                                     of this relationship between You and Us, whether based in contract, tort, statute or
                                   9                 any other legal theory; (ii) this Agreement or any other agreement concerning the
                                                     subject matter hereof; (iii) any breach, default, or termination of this Agreement;
                                  10                 and (iv) the interpretation, validity, or enforceability of this Agreement, including
                                                     the determination of the scope or applicability of this [arbitration agreement].
                                  11

                                  12   (Dkt. Nos. 22-1 at ¶ 4; 22-5 at ¶ 6(e) (similar)). Additionally, the agreement prohibits class or
Northern District of California
 United States District Court




                                  13   representative relief in one of two manners:

                                  14                 The arbitrator shall not have any authority to (i) entertain a claim, or to award any
                                                     relief, on behalf of or against anyone other than a named party to the arbitration;
                                  15                 or (ii) join any other party to the arbitration.
                                  16
                                       (Dkt. No. 22-5 at ¶ 6(e)),
                                  17
                                                     You may bring claims against us only in your individual capacity, and not as
                                  18                 plaintiff or class member in any purported class or representative proceeding.
                                  19
                                       (Dkt. No. 22-1 at ¶ 4). Vivint now moves to compel plaintiffs Hilliard (Dkt. No. 22, Exh. A),
                                  20
                                       Hulsey (Exh. B), Bautista (Exh. C), Thompson (Exh. D), Barajas (Bryson) (Exh. E), Chong
                                  21
                                       (Exh. F), Piini (Exh. G), Rogers (Exh. H), and Runyon (Exh. I) to arbitrate, or in the
                                  22
                                       alternative, to dismiss their claims. Vivint also moves separately to dismiss Ms. Dekker’s
                                  23
                                       claims as untimely. This order follows full briefing and oral argument.
                                  24
                                                                                  ANALYSIS
                                  25
                                            1.       VIVINT’S MOTION TO COMPEL ARBITRATION.
                                  26
                                             Under the Federal Arbitration Act, a district court determines “whether a valid arbitration
                                  27
                                       agreement exists and, if so, whether the agreement encompasses the dispute at issue.”
                                  28
                                                                                        3
                                   1   Lifescan, Inc. v. Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004). Here,

                                   2   plaintiffs do not dispute the arbitration agreement covers the consumer protection claims in suit

                                   3   (Dkt. Nos. 22-5 at ¶ 6(e); 22-1 at ¶ 4). Thus, the only issue is whether the arbitration

                                   4   agreement is valid and enforceable.

                                   5         In California, “a law established for a public reason cannot be contravened by a private

                                   6   agreement.” This is no less true where the underlying agreement compels arbitration. “[A]

                                   7   provision in any contract . . . that purports to waive, in all fora, the statutory right to seek

                                   8   public injunctive relief . . . is invalid and unenforceable under California law.” McGill v.

                                   9   Citibank, N.A., 393 P.3d 85, 93–94 (Cal. 2017).

                                  10         Plaintiffs contend that Vivint’s arbitration agreements prevent public injunctive relief and

                                  11   are unenforceable under McGill. For this to be true: (1) plaintiffs’ claims must offer the public

                                  12   injunctive relief contemplated in McGill; and (2) plaintiffs must actually seek such relief.
Northern District of California
 United States District Court




                                  13   They do.

                                  14         First, in McGill, the California Supreme Court held that “the public injunctive relief

                                  15   available under the UCL [and] the CLRA . . . is primarily for the benefit of the general public.”

                                  16   Id. at 94 (quotation omitted). So, the question here is whether plaintiffs’ claims for unlawful

                                  17   liquidated damages under California Civil Code § 1671(d) and for violation of the California

                                  18   Translation Act are also directed to the public benefit. They are.

                                  19         Public injunctive relief “has the primary purpose and effect of prohibiting unlawful acts

                                  20   that threaten future injury to the general public.” Blair v. Rent-A-Center, Inc., 928 F.3d 819,

                                  21   824 (9th Cir. 2019). The difference is that “private injunctive relief . . . primarily resolve[s] a

                                  22   private dispute between the parties and . . . benefits the public, if at all, only incidentally”

                                  23   where “public injunctive relief . . . by and large benefits the general public and . . . benefits the

                                  24   plaintiff, if at all, only incidental[ly] and/or as a member of the general public.” McGill, 393

                                  25   P.3d at 89 (citations and quotations omitted).

                                  26         California generally prohibits liquidated damages in consumer contracts. In “contract[s]

                                  27   for the retail purchase, or rental . . . of personal property or services, primarily for . . . personal,

                                  28   family, or household purchases” “a provision in a contract limiting liquidated damages for the
                                                                                          4
                                   1   breach of the contract is void” in most cases. See Cal. Civ. Code § 1671(c)–(d). And,

                                   2   California’s Translation Act requires “[a]ny person engaged in a trade or business who

                                   3   negotiates primarily in Spanish, Chinese, Tagalog, Vietnamese, or Korean, orally or in

                                   4   writing” to deliver “a translation of the contract or agreement in the language in which the

                                   5   contract or agreement was negotiated.” The California Legislature originally passed this law

                                   6   “to increase consumer information and protections for the state’s sizeable and growing

                                   7   Spanish-speaking population.” Cal. Civ. Code § 1632. Both these laws set the public

                                   8   boundaries of consumer contract which apply whether or not the parties agree to them.

                                   9        Second, plaintiffs do invoke each of these statutes “by and large” for the public benefit.

                                  10   The question is not how many times the complaint uses the term “public,” it is the form of the

                                  11   relief sought. See McGill, 393 P.3d at 89. As noted, plaintiffs seek to stop: (1) Vivint’s

                                  12   imposition of unlawful liquidated damages provisions; and (2) Vivint’s imposition of English
Northern District of California
 United States District Court




                                  13   agreements on non-English speaking customers. These are California’s express goals — not

                                  14   merely terms the parties agreed to. If the termination provisions are declared unlawful

                                  15   liquidated damages provisions, then plaintiffs’ relief from further enforcement of these

                                  16   provisions follows incidentally from prohibiting Vivint’s imposition and enforcement of the

                                  17   provisions against anyone. And if Vivint’s practice of imposing English agreements on non-

                                  18   English speaking customers is declared unlawful, then Mr. Bautista and similarly-situated

                                  19   plaintiffs’ relief from enforcement of the power-purchase agreements also follows incidentally

                                  20   from the prohibition of that practice against anyone. Vivint peddles its (allegedly) unlawful

                                  21   contracts to the public at large. Prohibition of that misbehavior reaches the same.

                                  22        In sum, plaintiffs seek public injunctive relief. Yet, Vivint’s agreements prohibit “any

                                  23   relief, on behalf of or against anyone other than a named party to the arbitration” (Dkt. No. 22-

                                  24   5 at ¶ 6(e)). Thus, the arbitration clauses are invalid insofar as they purport to waive plaintiffs’

                                  25   rights to seek such public injunctive relief. McGill, 393 P.3d at 93–94.

                                  26                A.      ARBITRABILITY IS DELEGATED TO THE ARBITRATOR.
                                  27        It appears, however, that the law has moved to the point where the above analysis is

                                  28   committed to the arbitrator. Though the gateway issues of “(1) whether there is an agreement
                                                                                        5
                                   1   to arbitrate” and “(2) whether the agreement covers the dispute” are generally for the court,

                                   2   they “can be expressly delegated to the arbitrator where the parties clearly and

                                   3   unmistakably provide otherwise.” Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015)

                                   4   (quotation omitted). But “a party can be forced to arbitrate only those issues it specifically has

                                   5   agreed to submit to arbitration.” See First Options of Chicago v. Kaplan, 514 U.S. 938, 945

                                   6   (1995) (emphasis added). So, the questions here become: (1) may parties delegate a public-

                                   7   policy matter of enforceability of an arbitration agreement to the arbitrator; and (2) does the

                                   8   provision here so delegate?

                                   9         First, the United States Supreme Court recognized in Rent-A-Center, West, Inc. v.

                                  10   Jackson that public-policy unconscionability challenges to an arbitration agreement may be

                                  11   delegated to the arbitrator. 561 U.S. 63, 68–69 (2010). Faced with an undisputedly “clear and

                                  12   unmistakable” delegation of arbitrability, Mr. Jackson had instead argued the entire agreement
Northern District of California
 United States District Court




                                  13   was unconscionable. The Supreme Court distinguished between the delegation provision and

                                  14   the arbitration agreement as a whole. An unconscionability challenge specifically to the

                                  15   delegation provision would have been for the court. But because Jackson had not “challenged

                                  16   the delegation provision specifically,” it was accepted as valid under § 2 of the FAA, and “the

                                  17   validity of the Agreement as a whole [was] for the arbitrator.” Thus, an unconscionability

                                  18   challenge could be delegated to the arbitrator. Id. at 69, fn. 1, 72–74.

                                  19         Second, our court of appeals, applying Rent-A-Center in Brennan, provided an example

                                  20   of clear delegation in the American Arbitration Association rules, which stated that the

                                  21   “arbitrator shall have the power to rule on his or her own jurisdiction, including any objections

                                  22   with respect to the . . . validity of the arbitration agreement.” Brennan challenged the entire

                                  23   arbitration clause as procedurally and substantively unconscionable. But our court of appeals

                                  24   held “that incorporation of the AAA rules constitutes clear and unmistakable evidence that

                                  25   contracting parties agreed to arbitrate arbitrability.” 796 F.3d at 1128, 1130.

                                  26         Here, just as clearly, Vivint’s arbitration agreements delegate the arbitrability — “the

                                  27   interpretation, validity, or enforceability . . . including the determination of the scope or

                                  28   applicability” — of the agreements to the arbitrator (Dkt. Nos. 22-5 at ¶ 6(e); 22-1 at ¶ 4).
                                                                                        6
                                   1   Indeed, plaintiffs’ challenge under McGill is explicitly one of “invalid[ity] and

                                   2   unenforceab[ility] under California law,” categories enumerated in the delegation provision.

                                   3   See 393 P.3d at 94.

                                   4         Plaintiffs contend Brennan left the door ajar, that where one contracting party is

                                   5   unsophisticated, the agreement’s incorporation of the AAA rules might not clearly delegate

                                   6   arbitrability. Plaintiffs cite several decisions from this circuit holding such incorporation

                                   7   insufficient against such an unsophisticated party. But the delegation here is not a reference to

                                   8   the arbitrator’s own rules, rather it is plain on the face of the arbitration agreement and must be

                                   9   observed. 796 F.3d at 1130.

                                  10         Third, even though it appears clear from the above discussion that Vivint may not compel

                                  11   plaintiffs to waive public injunctive relief via an arbitration clause, the final decision on this

                                  12   matter remains for the arbitrator. In Schein v. Archer & White Sales, the Court of Appeals for
Northern District of California
 United States District Court




                                  13   the Fifth Circuit declined to compel arbitration, even if the question of arbitrability was clearly

                                  14   delegated, because the asserted grounds for arbitrability were “wholly groundless.” But the

                                  15   Supreme Court unanimously reversed, holding that “[w]hen the parties’ contract delegates the

                                  16   arbitrability question to an arbitrator, a court may not override the contract. In those

                                  17   circumstances, a court possesses no power to decide the arbitrability issue.” 586 U.S. __, 139

                                  18   S. Ct. 524, 529 (2019).

                                  19         Plaintiffs’ argument that the arbitration agreements are invalid under McGill — however

                                  20   meritorious — is for the arbitrator. Where the question of arbitrability is clearly delegated,

                                  21   Rent-A-Center, Brennan, and Schein leave no discretion to evaluate whether the general

                                  22   contract principles of a state prevent enforcement of the agreement. How the laws of the

                                  23   several states will further develop the application of general contract principles to arbitration

                                  24   clauses if the question is almost always delegated to the arbitrator remains unclear.

                                  25                B.       CONTRACT DEFENSES ARE DELEGATED TO THE ARBITRATOR; FORMATION
                                                             DEFECTS ARE NOT.
                                  26
                                             Plaintiffs also contend, more broadly, that formation and validity defenses to the power-
                                  27
                                       purchase agreements remain for the court — not the arbitrator. As above, parties may delegate
                                  28
                                                                                         7
                                   1       these gateway questions to the arbitrator. Brennan, 796 F.3d at 1130. But, again, “[a] federal

                                   2       court’s duty to enforce an arbitration provision . . . operates on the specific written

                                   3       provision . . . that the party seeks to enforce.” So, the question here is which specific issues the

                                   4       agreement “clearly and unmistakably” delegates to the arbitrator. Brennan, 796 F.3d at 1130,

                                   5       1133 (citing Rent-A-Center, 561 U.S. at 72) (emphasis added).

                                   6             The delegation provision expressly delegates “interpretation,

                                   7       validity, . . . enforceability, . . . scope[,] or applicability” issues to the arbitrator (Dkt. Nos. 22-1

                                   8       at ¶ 4; 22-5 at ¶ 6(e)). The United States Supreme Court has recognized that “[g]enerally

                                   9       applicable contract defenses, such as fraud, duress, or unconscionability, may be applied to

                                  10       invalidate arbitration agreements . . . .” Doctor’s Associates, Inc. v. Casarotto, 517 U.S. 681,

                                  11       687 (1996) (emphasis added). And, a “contractual clause is unenforceable if it

                                  12       is . . . unconscionable.” See Davis v. O’Melveny & Myers, 485 F.3d 1066, 1072 (9th Cir.
Northern District of California
 United States District Court




                                  13       2007) (overruled on other grounds) (emphasis added). Thus, plaintiffs’ contentions that Vivint

                                  14       misrepresented or obfuscated power-purchase agreement terms or that the agreements

                                  15       themselves are unconscionable are delegated. Even the question (which plaintiffs do not raise)

                                  16       whether Vivint may enforce an arbitration agreement that appears to be signed by plaintiff

                                  17       Gennie Hilliard’s husband Christopher remains a matter of enforceability for the arbitrator

                                  18       (Compl. at ¶ 23; Dkt. No. 22-1).1

                                  19             But, Vivint’s agreements do not clearly delegate the question of formation to the

                                  20       arbitrator. Vivint only needed to use that term used in Rent-A-Center’s indisputably “clear and

                                  21       unmistakable” delegation: “formation.” See 581 F.3d at 914 (“interpretation, applicability,

                                  22       enforceability or formation of this Agreement”); 561 U.S. at 66. It did not and must live with

                                  23       that choice. Absent such clear delegation, formation defects — such as a language barrier —

                                  24       remain for the Court.

                                  25

                                  26
                                  27

                                  28
                                       1
                                        As a final note, plaintiffs do not challenge whether Vivint’s affiliates may invoke the arbitration
                                       agreement together. This argument is waived.
                                                                                         8
                                                    C.      MR. BAUTISTA’S ARBITRATION AGREEMENT IS DEFECTIVE.
                                   1
                                            The “mutual manifestation of assent, whether by written or spoken word or by conduct, is
                                   2
                                       the touchstone of contract.” Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir.
                                   3
                                       2014). The manifestation of assent is judged objectively. See Cal Fire Local 2881 v. Cal.
                                   4
                                       Pub. Empls. Ret. Sys., 435 P.3d 433, 455 (Cal. 2019) (Kruger, J., concurring); WITKIN,
                                   5
                                       SUMMARY OF CAL. L., CONTRACTS, § 767 (11th ed. 2017). And, where a party’s conduct could
                                   6
                                       not reasonably be taken as assent to contract, for example where the terms are hidden, no
                                   7
                                       contract is formed. See Barnes & Noble, 763 F.3d at 1177–78 (citing Specht v. Netscape, 306
                                   8
                                       F.3d 17 (2d Cir. 2002)).
                                   9
                                            Plaintiff Juan Bautista spoke Spanish, not English. A sales representative walked up to
                                  10
                                       his door to pitch a Vivint solar system. The entire discussion was conducted in Spanish. The
                                  11
                                       sales representative then had Mr. Bautista sign a document in English. Vivint never sent Mr.
                                  12
Northern District of California




                                       Bautista a Spanish translation (Dkt. Nos. 1, 46). Now, without even attempting to assert that
 United States District Court




                                  13
                                       the terms of the arbitration provision were communicated to Mr. Bautista in Spanish, Vivint
                                  14
                                       seeks to force him to arbitrate. Mr. Bautista had no reason to comprehend the document
                                  15
                                       presented in English, so his signature is not an objective manifestation of assent to its terms.
                                  16
                                       The reasonable observer is not naïve.
                                  17
                                            Vivint cites only non-binding authority to place the burden on Mr. Bautista to raise the
                                  18
                                       language barrier or to ask for more time, as though the sales representative was not aware the
                                  19
                                       negotiations took place in Spanish. Regardless, the California Legislature has placed that
                                  20
                                       burden on Vivint:
                                  21
                                                    Any person engaged in a trade or business who negotiates primarily in Spanish,
                                  22                Chinese, Tagalog, Vietnamese, or Korean, orally or in writing, in the course of
                                                    entering into any of the following, shall deliver to the other party to the contract
                                  23                or agreement and prior to the execution thereof, a translation of the contract or
                                                    agreement in the language in which the contract or agreement was negotiated, that
                                  24                includes a translation of every term and condition in that contract or agreement.
                                  25
                                       Cal. Civ. Code § 1632(b). If Vivint wanted to send sales representatives to Mr. Bautista’s door
                                  26
                                       and bind him to an arbitration provision, it should have provided a Spanish version of its
                                  27

                                  28
                                                                                       9
                                   1   contract. See Lopez v. Asbury Fresno Imports, LLC, 234 Cal. App. 4th 71, 77 (2015); Reyes v.

                                   2   Superior Court, 118 Cal. App. 3d 159, 161 (1981).

                                   3        Mr. Bautista entered no agreement to arbitrate and will not be compelled to do so. On

                                   4   the complaint and limited record presented, it is not even clear that he entered any agreement

                                   5   with Vivint.

                                   6        2.        VIVINT’S MOTIONS TO DISMISS.
                                   7        This order does not reach the merits of plaintiffs Barajas, Rogers, Thompson, Chong,

                                   8   Hulsey, Piini, Runyon, and Hilliard’s complaints as they are compelled to arbitrate. But Ms.

                                   9   Dekker did not sign an arbitration agreement and Mr. Bautista never made one. So Vivint

                                  10   moves, in the alternative, to dismiss these complaints.

                                  11                  A.    PLAINTIFF DEKKER.
                                  12        Vivint does not move to dismiss Ms. Dekker’s claims on the merits but instead argues her
Northern District of California
 United States District Court




                                  13   claims are untimely under both a one-year contractual limitations period and California’s

                                  14   standard statutes of limitations for her claims (Dkt. No. 21 at 1, fn. 1; 24). This order

                                  15   disagrees.

                                  16        “A claim may be dismissed under Rule 12(b)(6) on the ground that it is barred by the

                                  17   applicable statute of limitations only when the running of the statute is apparent on the face of

                                  18   the complaint.” Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 969

                                  19   (9th Cir. 2010) (quotation omitted). Plaintiffs’ unlawful liquidated damages, Consumer Legal

                                  20   Remedies Act, and Unfair Competition Law claims must be brought within either three or four

                                  21   years. Cal. Code Civ. P. § 337; Cal. Bus. Prof. Code § 17208; Cal. Civ. Code § 1783; Beasley

                                  22   v. Wells Fargo Bank, 235 Cal. App. 3d 1383, 1401 (1991).

                                  23        California generally observes last-element accrual, that is, the “cause of action accrues

                                  24   when [it] is complete with all of its elements — those elements being wrongdoing, harm, and

                                  25   causation.” The California Supreme Court has explicitly held, in the § 17200 context, that

                                  26   legislative “silence triggers a presumption in favor of permitting settled common law accrual

                                  27   rules to apply.” Aryeh v. Canon Bus. Sols., Inc., 292 P.3d 871, 875–76 (Cal. 2013) (quotation

                                  28   omitted).
                                                                                       10
                                   1             In 2017, Ms. Dekker discovered she had been improperly billed for an offline solar

                                   2       system for nearly two years. She requested removal of the system, but ultimately sued on

                                   3       December 3, 2019 (Compl. at ¶ 15). Vivint characterizes Ms. Dekker’s complaint as purely

                                   4       about the propriety of the alleged liquidated damages provisions, which were part of Ms.

                                   5       Dekker’s power purchase agreement from the beginning. It is generally true that “whether a

                                   6       contract is fair or works an unconscionable hardship is determined with reference to the time

                                   7       when the contract was made . . . .” See Brobeck, Phleger & Harrison v. Telex Corp., 602 F.2d

                                   8       866, 875 (1979). But just because Vivint drafted a potentially unlawful agreement in 2012 did

                                   9       not irrevocably mandate that it enforce the unlawful provisions in 2017. That action is within

                                  10       the applicable three or four-year statutes of limitations.

                                  11             Vivint also contends Ms. Dekker’s claims are barred by a one-year limitations period

                                  12       included in the power-purchase agreement, which reads “both parties agree that no lawsuit or
Northern District of California
 United States District Court




                                  13       any other legal proceeding connected with this agreement shall be brought or filed more than

                                  14       one (1) year after the incident giving rise to the claim occurred” (Dkt. No. 25-1 at 3).

                                  15             Vivint essentially asserts Ms. Dekker should have filed suit within one year of

                                  16       discovering the incorrect billing, meaning the discovery of the incorrect billing itself was “the

                                  17       incident giving rise to the claim.” But no reasonable person discovers an improper bill and

                                  18       immediately sues. Instead, they investigate. The complaint alleges Vivint billed Ms. Dekker

                                  19       for an offline system for two years and, when she complained, demanded $40,000 (Compl. at ¶

                                  20       15). It is not clear whether Vivint immediately rebuffed Ms. Dekker and demanded $40,000,

                                  21       whether a period of negotiation continued into the one-year limitations period, or whether

                                  22       Vivint’s own delayed response tolled the limitations period. Absent these facts, and regardless

                                  23       of the propriety of the shortened contractual limitations period, Ms. Dekker’s complaint is not

                                  24       facially untimely. See Von Saher, 592 F.3d at 969.2

                                  25

                                  26
                                  27
                                       2
                                         Vivint’s motion to dismiss on the merits does mention Ms. Dekker, but expressly disclaims her
                                       from the scope of its motion to compel and motion to dismiss on the merits (Dkt. No. 21 at 1).
                                  28   Regardless, Vivint does not get two bites of the apple against Ms. Dekker. Its motion against her
                                       raises only the statute of limitations and this order will not exceed that scope.
                                                                                          11
                                                    B.      PLAINTIFF BAUTISTA.
                                   1
                                            Vivint does not challenge Mr. Bautista’s claim for violation of the California Translation
                                   2
                                       Act. But plaintiffs’ liquidated damages, and derivative unconscionability claims — each
                                   3
                                       predicated upon an unlawful contract — appear inapplicable to Mr. Bautista given this order’s
                                   4
                                       observation that, on this record, he likely lacks an agreement with Vivint. Thus, this order
                                   5
                                       dismisses Mr. Bautista’s first four claims for relief and invites him to move for leave to amend
                                   6
                                       his complaint.
                                   7
                                                                               CONCLUSION
                                   8
                                            Plaintiffs Barajas, Bryson, Rogers, Thompson, Chong, Hulsey, Piini, Runyon, and
                                   9
                                       Hilliard are COMPELLED TO ARBITRATE their claims against Vivint and its motion to dismiss
                                  10
                                       as to those plaintiffs is DENIED AS MOOT. But the Court retains jurisdiction over these claims,
                                  11
                                       should the arbitrator decide any of their claims are not arbitrable.
                                  12
Northern District of California




                                            Vivint’s motion to dismiss plaintiff Dekker is DENIED.
 United States District Court




                                  13
                                            Finally, Vivint’s motion to dismiss plaintiff Bautista is GRANTED. His claim under the
                                  14
                                       California Translation Act was not challenged and may proceed, but Mr. Bautista is invited to
                                  15
                                       move for leave to amend his complaint by APRIL 6 AT NOON. Any such motion must include
                                  16
                                       as an exhibit a redlined version of the proposed amendment that clearly identifies all changes
                                  17
                                       from the current complaint. This order highlighted certain deficiencies in the complaint, but it
                                  18
                                       will not necessarily be enough to add sentences parroting each missing item identified herein.
                                  19
                                       If Mr. Bautista moves for leave to file yet another amended complaint, he should be sure to
                                  20
                                       plead his best case, taking into account all criticisms made by defendants, including those not
                                  21
                                       reached by this order.
                                  22
                                            IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: March 24, 2020.
                                  25

                                  26
                                  27                                                           WILLIAM ALSUP
                                                                                               UNITED STATES DISTRICT JUDGE
                                  28
                                                                                       12
